DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Action
Receipt of Remarks filed on 09/01/2021 is acknowledged.  Claims 48-67 are pending in this application.  Claims 1-47 have been cancelled.  Claims 48, 51-53 and 67 have been amended.
The Terminal Disclaimer filed on 09/01/2021 is acknowledged.  It has been approved and placed on file.
Status of Claims
Accordingly, claims 48-59 and 64-67 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 60-63 directed to non-elected invention is withdrawn.

Priority
The present application is a continuation (CON) of 14/191,932 filed on 02/27/2014 (U.S. Patent No. 10285404), which has a provisional 61/769,943 filed on 02/27/2013.

Withdrawn of Objection/Rejection
Applicant’s claim amendment filed on 09/01/2021 has been considered, which overcome the previous objection to claim 48 and 51-53.  Therefore, the objection is hereby withdrawn.
The claim amendment overcome the previous rejection under 35 U.S.C. 112(b) to claim 67 and, therefore, the rejection is hereby withdrawn.
The terminal disclaimer filed on 09/02/2021 has been approved.  Therefore, the previous obviousness-type double patenting rejection as being unpatentable over the claims of U.S. Patent No. 10,285,404 B2 is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 48-59 and 64-67 are rejected under 35 U.S.C. 103(a) as being unpatentable over HEMMINGHAUS et al. (U. S. PG-Pub. No. 2010/0113274 A1).

Applicants Claim
Applicants claim an aqueous glyphosate concentrate composition comprising: (a) a mixture of monobasic and dibasic monoethanolamine salts of glyphosate, wherein the monobasic to dibasic salts is about 1:1, and wherein the monoethanolamine glyphosate salt loading is at least about 240 g a.e./l; and (b) one or more surfactant, i.e. a quaternary ammonium salt; wherein the pH of a 5 wt. % acid equivalent dilution of the glyphosate concentration composition is from about 5 to about 6.5.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
HEMMINGHAUS teaches an aqueous herbicidal concentrate formulation comprising glyphosate salts and a surfactant, as well as a co-surfactant which can be diluted with water (see: page 24, reference claim 1; and [0147]).
HEMMINGHAUS teaches that the salts of glyphosate can be, i.e. monobasic salts or dibasic salts of, e.g. monoammonium, diammonium, monoethanolamine salt, or claim 48, wherein the salts can be glyphosate-monoethanolamine salts of claim 48.  HEMMINGHAUS’s teaching also implicitly suggests the monobasic and dibasic salts may be combined in equal proportion in the composition, which reads on the “molar ratio of the monobasic to dibasic glyphosate salts is about 1:1” of claims 48 and 56.
HEMMINGHAUS teaches the surfactants are included to enhance the stability of high load glyphosate concentrates, wherein the suitable surfactants can be an alkoxylated quaternary amine surfactant of formula (III) (see page 2: [0010]) as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
,
wherein:
R1 = alkyl having preferably from about 8 to about 18 carbon atoms, i.e. a coco alkyl group (see: [0048], line 1-4);
R2 and R3 = preferably ethylene group (-CH2CH2-) (see: [0048], line 5);
x + y = preferably an average value ranging from about 2 to about 22 (see: [0048], line 6-7);
R4 = preferably a hydrocarbyl or substituted hydrocarbyl having 1 to about 4 carbon atoms, more preferably is a methyl group (see: [0047], line 7-9); and 
X = a charge balancing counter-anion, i.e. chloride (see: [0047], line 9-11).
As such, the surfactant formula (III) reads on the elected surfactant of formula (I) “a quaternary ammonium salt” of claims 48 and 58-59.
claims 48-50.
HEMMINGHAUS teaches the glyphosate component can be present in a concentration of at least about 300 g a.e./L, or at least about 360 g a.e./L, or about 480 to about g a.e./L (see: [0032]). This reads on the glyphosate loading of claims 48 and 51-53.
HEMMINGHAUS teaches multiple examples of glyphosate formulations containing surfactant(s) in total amount of at least 1 % by weight, e.g. 5.39 %, 9.6 % or 10 % by weight (see: page 16-17, Tables 2 & 4). This reads on the surfactant concentration of claims 54-55.
HEMMINGHAUS provides an example of a dibasic glyphosate, e.g. a diammonium glyphosate can be obtained by reacting 2 moles of NH4 per mole of glyphosate acid (see: [0162]).  As such, the “2 moles of NH4 per 1 mole of glyphosate acid (2:1)” taught by HEMMINGHAUS reads on the “about 1.5:1 of molar ratio of monobasic to dibasic glyphosate salts” of claim 57.
HEMMINGHAUS teaches the surfactants can also included an amidoalkylamine surfactant of (I), as follows:

    PNG
    media_image2.png
    153
    256
    media_image2.png
    Greyscale
 (I);
R1 is hydrocarbyl or substituted hydrocarbyl having from 1 to about 22 carbon atoms; R2 and R3 are each independently hydrocarbyl or substituted hydrocarbyl having from 1 to about 6 carbon atoms; and R4 is hydrocarbylene having from 1 to about 6 carbon atoms (see: [0010]).
As such, the “amidoalkylamine surfactant of (I)” taught by HEMMINGHAUS reads on the “amidoalkylamine” surfactant of claims 64-65.
Further, the “alkoxylated quaternary amine surfactant of formula (III)” and the “amidoalkylamine surfactant of (I)” taught by HEMMINGHAUS read on the “two or more surfactants” of claim 66.
HEMMINGHAUS does not explicitly teach the glyphosate formulation the salt of glyphosate must include a sodium salt, and thus it reads on instant claim 67.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
HEMMINGHAUS teaches and suggests all the elements required by the present claim 48, but HEMMINGHAUS does not disclose a specific example of the composition of claim 48.

Finding of prima facie obviousness Rational and Motivation
		(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to follow the teaching of HEMMINGHAUS and prepare a concentrate glyphosate formulation comprising high load of glyphosate and a surfactants blend, as discussed above, because HEMMINGHAUS teaches that the glyphosate composition, 
From the teachings of the reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicants’ arguments filed on 10/11/2021 have been considered but are not persuasive.
Applicants argued that HEMMINGHAUS does not teach the claimed mixture of monobasic and dibasic monoethanolamine salts of glyphosate (see Remarks: page 7).
The argument is not persuasive. The reference HEMMINGHAUS explicitly teaches that Glyphosate is typically formulated as a monobasic, dibasic, or tribasic salt, wherein the suitable salts of glyphosate include monobasic, dibasic, or tribasic salts and those salts include organic amines, i.e. monoethanolamine salts of glyphosate (see: [0005]; and 0027]).  As such, HEMMINGHAUS clearly suggested the monobasic monoethanolamine salt and the dibasic monoethanolamine salts of glyphosate can be present in the aqueous herbicidal concentrate formulation as discussed above.  
Even if HEMMINGHAUS does not explicitly recite the phrase “dibasic monoethanolamine salt of glyphosate” in the similar manner as written in the present 
Therefore, HEMMINGHAUS’s teaching and suggestion would have motivated one ordinary skilled in the art to select the desirable salts of glyphosate and to prepare a concentrate glyphosate formulation comprising high load of glyphosate and a surfactants blend, as discussed above because HEMMINGHAUS teaches that the glyphosate composition, when is formulated as concentrate, with the added surfactants blend can enhance the stability and bioefficacy of such high load glyphosate concentrate, and the resulted glyphosate concentrate has reduced toxicity and reduced eye irritation (see: [0009]), and is compatible with a variety of glyphosate salts, i.e. monoethanolamine salt.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
No claims are allowed. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 1616  


/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616